EXHIBIT 10.10
Lender Processing services, Inc.
2008 Omnibus Incentive Plan
Notice of Performance-Based Restricted Stock Grant
You (the “Grantee”) have been granted the following award of restricted Common
Stock of Lender Processing Services, Inc. (the “Company”), par value $0.0001 per
share (the “Shares”), pursuant to the Lender Processing Services, Inc. 2008
Omnibus Incentive Plan (the “Plan”):

     
Name of Grantee:
   
 
   
Number of Shares of Restricted Stock Granted:
   
 
   
Effective Date of Grant:
  February 8, 2011
 
   
Period of Restriction:
  See Appendix A

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this grant of restricted stock is
granted under and governed by the terms and conditions of the Plan and the
Restricted Stock Agreement, which are incorporated herein by reference, and that
you have been provided with a copy of the Plan and Restricted Stock Agreement
(including Appendix A).

                          Stock Recipient:       Lender Processing Services,
Inc.    
 
                       
By:
              By:                                  
Print Name:
                  Thomas L. Schilling                              
Date:
                  Executive Vice President and    
 
                       
Address:
                  Chief Financial Officer    
 
                                           

 



--------------------------------------------------------------------------------



 



Appendix A
Period of Restriction
This grant is subject to both service and performance-based vesting conditions
described below. The period beginning on the Effective Date of Grant and ending
upon satisfaction of both vesting conditions is referred to as the “Period of
Restriction.”
Performance Restriction
In order for the Restricted Stock to vest, the Company must achieve annual
market share gain of at least $100 million during the twelve (12) month period
commencing on January 1, 2011 and ending on December 31, 2011 (the “Performance
Objective”). Market share gain is determined based upon internal and external
sources, shall be calculated using the same methodology used to determine the
Company’s market share for purposes of the Company’s 2010 Strategic Plan, as
presented to the Company’s Board of Directors, and shall be evaluated and
certified by the Committee as of December 31, 2011 (the “Calculation Date”).
Service Restriction
In addition to satisfaction of the Performance Objective, except as otherwise
provided in the Award Agreement or the Plan, the Grantee must remain employed
through the second anniversary of the Effective Date of Grant in order for the
Restricted Stock to vest.
Vesting
If the Performance Objective has been achieved as of the Calculation Date, and
Grantee remains employed by the Company on the second anniversary of the
Effective Date of Grant, then the Period of Restriction shall lapse and 100% of
the Restricted Stock shall vest on the second anniversary of the Effective Date
of Grant. If the Performance Objective has not been achieved as of the
Calculation Date, none of the Restricted Stock granted hereunder shall vest and,
for no consideration, all shares of Restricted Stock granted hereunder will
automatically forfeit to the Company.

-2-



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc.
2008 Omnibus Incentive Plan
Performance-Based Restricted Stock Award Agreement
SECTION 1. GRANT OF RESTRICTED STOCK
     (a) Restricted Stock. On the terms and conditions set forth in the Notice
of Restricted Stock Grant (including Appendix A) and this Performance-Based
Restricted Stock Award Agreement (the “Agreement”), the Company grants to the
Grantee on the Effective Date of Grant the Restricted Stock set forth in the
Notice of Restricted Stock Grant.
     (b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. All capitalized terms that are used in the Notice of
Restricted Stock Grant (including Appendix A) or this Agreement and not
otherwise defined therein or herein shall have the meanings ascribed to them in
the Plan.
SECTION 2. FORFEITURE AND TRANSFER RESTRICTIONS
     (a) Forfeiture Restrictions. If the Grantee’s employment or service as a
Director or Consultant, as the case may be, is terminated for any reason other
than (i) death, (ii) Disability (as defined below) or (iii) termination by the
Company and its Subsidiaries without Cause (as defined below), the Grantee
shall, for no consideration, forfeit to the Company the Shares of Restricted
Stock to the extent such Shares are subject to a Period of Restriction at the
time of such termination. If the Grantee’s employment or service as a Director
or Consultant, as the case may be, is (x) terminated by the Company and its
Subsidiaries without Cause after the Performance Objective has been attained, or
(y) terminates due to the Grantee’s death or Disability, in each case, while
Shares of Restricted Stock are subject to a Period of Restriction, the Period of
Restriction with respect to such Shares shall lapse, and the Shares shall vest
and become free of the forfeiture and transfer restrictions described in this
Section 2 on the date of the Grantee’s termination of employment or service,
except that the mandatory holding period restrictions described in Section 2(d)
shall remain in effect for the period specified therein. If the Grantee’s
employment or service as a Director or Consultant, as the case may be, is
terminated by the Company and its Subsidiaries without Cause before the
Performance Objective has been attained, the Shares of Restricted Stock shall
vest and become free of the forfeiture and transfer restrictions described in
this Section 2 on the Calculation Date if and only if the Performance Objective
is attained, except that the mandatory holding period restrictions described in
Section 2(d) shall remain in effect for the period specified therein. For
avoidance of doubt, if the Performance Objective has not been attained as of the
Calculation Date, a Grantee whose employment or service as a Director or
Consultant, as the case may be, is terminated by the Company and its
Subsidiaries without Cause shall, for no consideration, forfeit to the Company
all of the Shares of Restricted Stock.
          (i) The term “Cause” shall have the meaning ascribed to such term in
the Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s

 



--------------------------------------------------------------------------------



 



employment agreement does not define the term “Cause,” or if the Grantee has not
entered into an employment agreement with the Company or any Subsidiary, the
term “Cause” shall mean (A) the willful engaging by the Grantee in misconduct
that is demonstrably injurious to the Company or any Subsidiary (monetarily or
otherwise), as determined by the Company in its sole discretion, (B) the
Grantee’s conviction of, or pleading guilty or nolo contendere to, a felony
involving moral turpitude, or (C) the Grantee’s violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Grantee is subject.
          (ii) The term “Disability” shall have the meaning ascribed to such
term in the Grantee’s employment agreement with the Company or any Subsidiary.
If the Grantee’s employment agreement does not define the term “Disability,” or
if the Grantee has not entered into an employment agreement with the Company or
any Subsidiary, the term “Disability” shall mean the Grantee’s entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.
     (b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Shares are subject to
a Period of Restriction.
     (c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with Appendix A of the Notice of Restricted Stock
Grant. Subject to the terms of the Plan and Sections 2(d) and 4(a) hereof, upon
lapse of the Period of Restriction, the Grantee shall own the Shares that are
subject to this Agreement free of all restrictions otherwise imposed by this
Agreement.
     (d) Mandatory Holding Period. Except as otherwise provided in Section 4(b)
below, the Holding Period Shares (as defined in the following sentence) may not
be sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of for a period of six (6) months following the lapse of
the Period of Restriction. For purposes of the prior sentence, the term “Holding
Period Shares” shall mean, with respect to each tranche of Shares of Restricted
Stock with respect to which the Period of Restriction lapses, the number of such
Shares equal to the product of (x) multiplied by (y), rounded up to the nearest
whole share, where (x) is the number of Shares of Restricted Stock with respect
to which the Period of Restriction lapses, reduced by the number of Shares
withheld by the Company pursuant to Section 4(a) hereof to satisfy the minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal, state and local tax purposes, as applicable, including payroll
taxes) and (y) is fifty percent (50%).
SECTION 3. STOCK CERTIFICATES
     As soon as practicable following the grant of Restricted Stock, the Shares
of Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered

-2-



--------------------------------------------------------------------------------



 



in book-entry form), which will permit transfer to the Company, without further
action, of all or any portion of the Restricted Stock that is forfeited in
accordance with this Agreement.
     Except for the transfer restrictions, and subject to the following
provisions in this Section 3 and such other restrictions, if any, as determined
by the Committee, the Participant shall have all other rights of a holder of
Shares, including the right to receive dividends paid (whether in cash or
property) with respect to the Restricted Stock and the right to vote (or to
execute proxies for voting) such Shares. Unless otherwise determined by the
Committee, if all or part of a dividend in respect of the Restricted Stock as to
which the Period of Restriction has not yet lapsed is paid in Shares or any
other security issued by the Company, such Shares or other securities shall be
held by the Company subject to the same restrictions as the Restricted Stock in
respect of which the dividend was paid. If all or part of a dividend in respect
of the Restricted Stock as to which the Period of Restriction has not yet lapsed
is paid in cash, such cash dividend shall not be paid to the Grantee unless and
until the Period of Restriction with respect to such Restricted Stock lapses, at
which time the cash shall be paid as soon as practicable (but not later than
thirty (30) days) thereafter. For purposes of determining whether a cash
dividend is attributable to Restricted Stock as to which the Period of
Restriction has lapsed, all cash dividends with a record date on or prior to the
date of the lapsing of the Period of Restriction of the Restricted Stock shall
be deemed attributable to such Restricted Stock.
SECTION 4. MISCELLANEOUS PROVISIONS
     (a) Tax Withholding. Pursuant to Article 20 of the Plan, the Committee
shall have the power and right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any federal, state and
local taxes (including the Grantee’s FICA obligations) required by law to be
withheld with respect to this Award. The Committee may condition the delivery of
Shares upon the Grantee’s satisfaction of such withholding obligations. The
Grantee’s acceptance of this Award constitutes the Grantee’s instruction and
authorization to the Company to withhold, from the Shares of Restricted Stock
with respect to which the Period of Restriction lapses, a number of such Shares
having an aggregate Fair Market Value equal to the minimum statutory withholding
(based on minimum statutory withholding rates for federal, state and local tax
purposes, as applicable, including payroll taxes) that could be imposed on the
transaction, and, to the extent the Committee so permits, amounts in excess of
the minimum statutory withholding to the extent it would not result in
additional accounting expense; provided, however, that, unless otherwise
determined by the Committee, a Grantee may elect to satisfy such tax withholding
requirements by timely remittance of such amount by cash or check or by such
other method that is acceptable to the Company, rather than by withholding of
shares. The Committee may, in its sole discretion, choose to permit, not permit,
approve or not approve such elections and, subject to applicable law, may
establish and/or change from time to time any terms and conditions applicable to
such elections as it may deem appropriate.
     (b) Change in Control. Unless otherwise specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges, upon the occurrence of a Change in
Control on or after the first anniversary of the Effective Date of Grant, and
while Shares of Restricted Stock are subject to a Period of Restriction or any
other restriction, the Period of Restriction and any other restrictions with
respect to such Shares of Restricted Stock shall lapse, including the mandatory
holding period

-3-



--------------------------------------------------------------------------------



 



restriction described in Section 2(d). For the avoidance of doubt, if a Change
in Control occurs prior to the first anniversary of the Effective Date of Grant,
any Shares of Restricted Stock that are subject to a Period of Restriction at
the time of such Change in Control shall remain subject to the forfeiture and
transfer restrictions described in Section 2 of this Agreement, including the
mandatory holding period restriction described in Section 2(d). This Section
4(b) shall supersede the provisions set forth in Article 17 of the Plan, and to
the extent any provision in this Section 4(b) is inconsistent with Article 17 of
the Plan, the provisions of this Section 4(b) will govern.
     (c) Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant (including Appendix A) by the Company, the Board or the Committee.
     (d) Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
     (e) Choice of Law. This Agreement and the Notice of Restricted Stock Grant
(including Appendix A) shall be governed by, and construed in accordance with,
the laws of Florida, without regard to any conflicts of law or choice of law
rule or principle that might otherwise cause the Agreement or Notice of
Restricted Stock Grant (including Appendix A) to be governed by or construed in
accordance with the substantive law of another jurisdiction.
     (f) Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 4.3 of the Plan may be made
without such written agreement.
     (g) Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
     (h) References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended from time to time.

-4-